Citation Nr: 0822324	
Decision Date: 07/08/08    Archive Date: 07/14/08	

DOCKET NO.  06-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and December 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In a rating decision of February 2005, the RO granted service 
connection (and a 10 percent evaluation) for post-traumatic 
stress disorder, effective August 3, 2004, the date of 
receipt of the veteran's initial claim for service 
connection.  The veteran voiced his disagreement with the 
assignment of a 10 percent evaluation, with the result that, 
in a rating decision of December 2005, a 30 percent 
evaluation was granted for service-connected post-traumatic 
stress disorder, once again, effective from August 3, 2004.  
The current appeal ensured.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the severity of the veterans' service-connected post-
traumatic stress disorder.  In that regard, at the time of a 
VA psychiatric examination in February 2005, the veteran 
chronicled his in-service stressors with what was described 
as a "very unusual affect, often smiling and relating the 
episodes without evident distress."  The pertinent diagnosis 
noted was chronic post-traumatic stress disorder, "varying 
between mild to moderate severity with some atypical 
features."  Significantly, the Global Assessment of 
Functioning Score assigned at the time of the veteran's 
February 2005 examination was 65, reflecting the presence of 
mild symptomatology.  However, according to the examiner, the 
veteran might to some degree be "in denial" of his distress, 
with a "somewhat different picture" emerging at another time.

The Board notes that, in correspondence of January 2005, a VA 
therapist described the veteran's post-traumatic stress 
disorder symptomatology as including a reaction to, and 
avoidance of, situations which reminded him of his traumatic 
military service, anxiety, fatigue, insomnia, an intermittent 
exaggerated startle response, night disturbances, periodic 
lack of concentration, emotional numbing, and survivor guilt.  
Further noted was that, as the veteran related many events 
precipitating the development of his post-traumatic stress 
disorder, "his affect did not fit what he was saying."  
According to the VA therapist, the veteran appeared to 
utilize stoic behavior as a coping tool to deal with his 
emotions.  Significantly, that same therapist, in 
correspondence of August 2005, reported the veteran's Global 
Assessment of Functioning Score to be only 45.  

The Board observes that, following a recent VA psychiatric 
examination in December 2007, the veteran once again received 
a diagnosis of chronic post-traumatic stress disorder.  
However, the Global Assessment of Functioning Score 
corresponding to the veteran's post-traumatic stress disorder 
symptomatology was reported as 60, closer to the score of 65 
noted on VA examination in February 2005 than the score of 45 
reported only six months later.  

The Board notes that, in recent correspondence from the 
veteran's VA therapist dated in May 2008, it was reported 
that the veteran's American Indian heritage had taught him to 
"dissociate or numb" himself from his feelings of fear and 
horror in order to accomplish what needed to be done.  While 
according to the veteran's therapist, he experienced sleep 
disturbance, as well as all the other presenting symptoms of 
post-traumatic stress disorder, he was "very adept" at 
covering them up.  The Global Assessment of Functioning Score 
assigned was 44, admittedly very different from previous 
Global Assessment of Functioning Scores assigned by various 
VA examiners.  However, in the opinion of the veteran's 
therapist, the difference in Global Assessment of Functioning 
Scores was due to the veteran's hesitancy in displaying his 
psychiatric symptomatology, and the fact that she (his 
therapist) had spent "many hours" with him building trust and 
a therapeutic relationship.  

During the course of a recent hearing before the undersigned 
Veterans Law Judge in May 2008, the veteran admitted to 
withholding certain aspects of his post-traumatic stress 
disorder symptomatology from VA examiners.  He further 
indicated, in his opinion, that symptomatology had increased 
in severity, sufficient to warrant the assignment of a 
greater than 30 percent evaluation.  Under the circumstances, 
the Board is of the opinion that an additional, more 
contemporaneous VA examination would be appropriate prior to 
a final adjudication of the veteran's claim for an increased 
initial evaluation for service-connected post-traumatic 
stress disorder.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (Apr. 7. 1995).

Accordingly, in light of aforementioned, the case is REMANDED 
to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2008, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The 
RO/AMC is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should 
specifically comment regarding the 
current severity of the veteran's 
service-connected post-traumatic stress 
disorder symptomatology, to include, to 
the extent possible, a complete rationale 
for and reconciliation of the 
aforementioned contradictory Global 
Assessment of Functioning Scores.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO/AMC should then review the 
veteran's claim for an initial evaluation 
in excess of 30 percent for post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Supplemental Statement of 
the Case (SSOC) in February 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



